UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOHN DOE,                                
                  Plaintiff-Appellant,
                 v.
MONTGOMERY COUNTY, MARYLAND;                      No. 02-1379
OFFICE OF THE STATE’S ATTORNEY FOR
MONTGOMERY COUNTY; BRYAN
ROSLUND,
               Defendants-Appellees.
                                         
            Appeal from the United States District Court
             for the District of Maryland, at Greenbelt.
               Deborah K. Chasanow, District Judge.
                           (CA-01-2267-1)

                      Submitted: August 26, 2002

                       Decided: October 4, 2002

   Before NIEMEYER, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Maureen Quinn, THE LAW OFFICES OF MAUREEN QUINN,
Annapolis, Maryland, for Appellant. J. Joseph Curran, Jr., Attorney
General of Maryland, Kimberly Smith Ward, Assistant Attorney Gen-
eral, Baltimore, Maryland, for Appellees.
2                 DOE v. MONTGOMERY COUNTY, MD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  John Doe appeals from the district court’s order dismissing his
complaint alleging violations of the Maryland Public Information Act,
Md. Code Ann., State Govt. §§ 10-611 to -628 (1999 & Supp. 2001),
and 42 U.S.C.A. § 1983 (West Supp. 2002), and denying Doe’s
motion for a protective order as moot. Doe argues that the district
court erred by finding no violation of due process and an insufficient
amount in controversy for diversity jurisdiction, declining to exercise
supplemental jurisdiction, and failing to issue a protective order.
Finding no error, we affirm.

   The court reviews a district court’s dismissal under Rule 12(b)(6)
de novo. Flood v. New Hanover County, 125 F.3d 249, 251 (4th Cir.
1997); Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.
1993). Under Hudson v. Palmer, 468 U.S. 517 (1984), negligent or
intentional deprivations of property by a state employee do not state
a claim of constitutional magnitude when there is an adequate post-
deprivation remedy. Id. at 533-34; Parratt v. Taylor, 451 U.S. 527,
541 (1981), overruled on other grounds by Daniels v. Williams, 474
U.S. 327 (1986). An adequate post-deprivation state remedy is avail-
able to Doe because the PIA sets forth procedures for gaining access
to public records and for challenging the denial of access.

   The district court may decline to exercise supplemental jurisdiction
over a state law claim if the court has already dismissed all claims
over which it had original jurisdiction. 28 U.S.C. § 1367(c)(3) (2000).
Because the district court properly found no federal claim under 42
U.S.C.A. § 1983, the court did not abuse its discretion by refusing to
exercise supplemental jurisdiction over the state law claim. Nor did
the court err in finding that it did not have diversity jurisdiction over
the claim. See Hunt v. Washington State Apple Adver. Comm’n, 432
U.S. 333, 347 (1977) (holding that when a plaintiff seeks declaratory
                  DOE v. MONTGOMERY COUNTY, MD                        3
relief, the amount in controversy for purposes of § 1332 is the "value
of the object of the litigation"); McGaw v. Farrow, 472 F.2d 952, 954
(4th Cir. 1973) ("a claim not measurable in ‘dollars and cents’ fails
to meet the jurisdictional test of amount in controversy").

   Finally, we find that the district court did not abuse the broad dis-
cretion afforded it in declining to rule on the motion for a protective
order because the issue was moot. See Seattle Times Co. v. Rinehart,
467 U.S. 20, 36 (1984).

   We therefore affirm the district court’s order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED